Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesczynski et al 6,428,723 essentially for reasons of record noting the following.
Lesczynski et al is submitted as clearly showing the instant first peeling step while maintaining the assembled state of the upper mold and the lower mold by pressing the back surface of the upper mold—see pin 67 in Fig. 6 which would act to keep the molds assembled in the instant manner while the first peeling step occurs.  Following the partial peeling at the periphery, the central portion of the lens is then peeled from the upper mold as the upper mold is then disassembled from the lower mold as set forth in the amendments to claim 1.  Applicant is referred to column 4, lines 32-42 concerning the operation as shown in Fig. 5 and column 5, lines 4-39 concerning the use of the pin in Fig. 6.  Both Figs. 5A-5C and Fig. 6 involve essentially the same operation, and it is clear that the molds are not disassembled during the first peeling step of partially peeling the lens at the periphery thereof.  Indeed, the molds are not disassembled, or decapped, until the final peeling of the central part of the lens from the upper mold.  At 
2.Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesczynski et al 6,428,723 in view of Japanese Patent 2008-155504.
The primary reference discloses the basic claimed method as set forth in paragraph 1, supra, Lesczynski et al failing to teach the deformation of the lower mold lens formation surface from a concave to a convex shape when the non-lens formation surface of the mold is pressed during the third peeling step.  JP -504 discloses removing a contact lens from a concave mold die 10 by pressing with press head 50 so that the concave lens molding surface 11 is deformed so that the curvature becomes larger—ie, the surface becomes flatter.  It is submitted that deformation so that the concave molding surface becomes a convex surface would have been obvious in the combination as applied to ensure that the contact lens falls off from the concave die.  
3.Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. Applicant suggests that the instant invention is different from Lesczynski et al in that the contact lens is peeled off in two steps and that in the first peeling step, the lens is partially peeled while maintaining the assembled state of the molds.  As pointed out in the rejection, paragraph 1 supra, these aspects are not differences but rather are clearly taught in Lesczynski et al.  The first peeling step of the applied reference is a partial peeling, while a press pin 67, 77 in Figs. 6 and 7 maintains the assembled state of the molds in the same manner as would occur in the instant invention.  Applicant suggests that Lesczynski et al peels the upper mold from the lens 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
          


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742